ICJ_106_UseOfForce_SCG_CAN_2002-03-20_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. CANADA)

ORDER OF 20 MARCH 2002

2002

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. CANADA)

ORDONNANCE DU 20 MARS 2002
Official citation:

Legality of Use of Force ( Yugoslavia v. Canada),
Order of 20 March 2002, I C.J. Reports 2002, p. 195

Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Canada),
ordonnance du 20 mars 2002, C.LJ. Recueil 2002, p. 195

 

Sales number
ISSN 0074-4441 N° de vente: 840

ISBN 92-1-070944-6

 

 

 
20 MARCH 2002

ORDER

LEGALITY OF USE OF FORCE
(YUGOSLAVIA y. CANADA)

LICEITE DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. CANADA)

20 MARS 2002

ORDONNANCE
2002
20 March
General List
No. 106

195

INTERNATIONAL COURT OF JUSTICE

YEAR 2002

20 March 2002

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. CANADA)

ORDER

Present: Vice-President Sut, Acting President; President GUILLAUME;
Judges ODA, RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA,
HIGGINS, PARRA-ARANGUREN, KOouMANS, REZEK, AL-
KHASAWNEH, BUERGENTHAL, ELARABY; Registrar COUVREUR.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 44 and 79 of the Rules of Court,

Having regard to the Order of 30 June 1999, whereby the Court fixed
5 January 2000 and 5 July 2000 as the time-limits for the filing, respec-
tively, of a Memorial of the Federal Republic of Yugoslavia and a
Counter-Memorial of Canada,

Having regard to the preliminary objections to jurisdiction and admis-
sibility filed by Canada on 5 July 2000,

Having regard to the Order of 8 September 2000, whereby the Vice-
President of the Court, Acting President, fixed 5 April 2001 as the time-
limit within which the Federal Republic of Yugoslavia might present a
written statement of its observations and submissions on the preliminary
objections made by Canada,

4
196 LEGALITY OF USE OF FORCE (ORDER 20 IIT 02)

Having regard to the Order of 21 February 2001, whereby the Court,
taking account of the agreement of the Parties and of the circumstances
of the case, extended to 5 April 2002 the time-limit within which Yugo-
slavia might present its written statement;

Whereas, by letter dated 8 February 2002, received in the Registry on
the same day by facsimile, the Agent of the Federal Republic of Yugo-
slavia referred inter alia to “dramatic” and “ongoing” changes in Yugo-
slavia which “have put the casfe] . . . in a quite different perspective”, as
well as to the decision to be taken by the Court in another case involving
Yugoslavia, and requested the Court, for reasons stated in that letter,
“for a stay of proceedings or . .. for an extension by twelve months of the
time period for the submission of observations on the preliminary objec-
tions raised by .. . Canada”; and whereas, on receipt of that letter, the
Registrar transmitted a copy thereof to the Agent of Canada:

Whereas, by letter dated 22 February 2002, received in the Registry on
the same day by facsimile, the Agent of Canada informed the Court that
his Government was not opposed to a stay of proceedings or, if a stay
was not possible, to an extension of the time-limit for the filing of the
observations and submissions of Yugoslavia on the preliminary objec-
tions of Canada,

Taking account of the agreement of the Parties and of the circum-
stances of the case,

Extends to 7 April 2003 the time-limit within which the Federal Repub-
lic of Yugoslavia may present a written statement of its observations and
submissions on the preliminary objections made by Canada; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twentieth day of March, two thousand
and two, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Federal
Republic of Yugoslavia and the Government of Canada, respectively.

(Signed) Sui Jiuyong,
Vice-President.

(Signed) Philippe COUVREUR,
Registrar.
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070944-6
